Citation Nr: 1400765	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1957 to February 1960. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida. 

In his February 2012 notice of disagreement (NOD), the Veteran contested the RO's denial of service connection for his lumbar condition.  That issue was included in the November 2012 statement of the case (SOC), but the Veteran limited his appeal to those issues noted on the title page.   regarding the lumbar condition, the Veteran did not perfect an appeal regarding this issue.  Therefore, it is not currently before the Board for appellate consideration.  See 38 C.F.R. §§ 20.200, 20.202 (2013). 

The Board has reviewed the Veteran's physical claims file and his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus which he attributes to noise exposure experienced during active service while working as a rifleman.  

The Veteran was afforded a VA audiological examination in November 2011, where he was diagnosed with bilateral hearing loss and tinnitus.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his service.  In providing this negative medical opinion, the examiner appeared to rely largely on the absence of hearing loss at time of separation. 

Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, an opinion is required to determine whether the Veteran's current bilateral hearing loss is related to in-service noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, a Social Security Administration (SSA) Inquiry indicates that the Veteran is receiving disability benefits.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  38 U.S.C.A § 5103A(c)(3).  Although it is unclear whether these records are relevant, there is no indication that the RO attempted to obtain any SSA records pertaining to the Veteran.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.

2. After development of the above, return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in November 2011 or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

The audiologist is advised that the Board has found that the Veteran was exposed to loud noise in service, and the absence of separation audiometric findings should not preclude an opinion.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


